Citation Nr: 1523146	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-30 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	 The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to May 1972, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.

The Seattle, Washington RO denied the Veteran entitlement to service connection for bilateral hearing loss in a March 2003 rating decision.  In its July 2010 rating decision, the New Orleans RO characterized the instant claim for entitlement to service connection for bilateral hearing loss as one to reopen the claim denied in March 2003, reopened the claim, and proceeded to the merits.  The Board agrees with the RO's decision to proceed to the merits of the Veteran's claim.  

In January 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDING OF FACT

The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and evidence indicates that it was more likely than not a result of service or etiologically related to in-service noise exposure.



CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that he has bilateral hearing loss which was caused to exposure to noise from, among other things, jet engines, artillery fire, explosions, and small arms fire during service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110; 38 C.F.R. §  3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §  3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  3.385.  

In July 2010, the Veteran was afforded a VA audiological examination at which he reported unprotected exposure to artillery, small arms, aircraft engines, and heavy equipment during his active duty service.  Audiological test results showed pure tone thresholds indicating bilateral hearing loss of sufficient severity to warrant a hearing loss disability pursuant to 38 C.F.R. §  3.385.  The examiner ultimately opined that the Veteran's hearing loss was less likely than not to be "caused by small arms fire" because an audiological examination at the time of the appellant's separation from service showed normal hearing.  The examiner did not address the other types of noise to which the Veteran contends that he was exposed.  

The Veteran submitted a March 2010 medical opinion by his treating physician, who opined that the appellant's hearing loss was "almost certainly as a result of extreme noise exposure" during military service.  In a September 2010 addendum, the same physician noted the Veteran's normal hearing at separation but offered a thorough rationale, complete with mentions of medical literature in support, to explain how exposure to noise during military service would have weakened the appellant's cochlear hair cells in a way that would cause progressive deterioration in hearing later in life despite that early test result.  The physician opined that it "would be illogical to conclude that military service did not have a large contributing factor if not a total contributing factor" to the Veteran's hearing loss.  

The Veteran also submitted a September 2013 medical opinion by a different treating physician, who opined that the appellant's hearing loss was more likely than not to be related to military service.  

In April 2014, the RO sought a medical opinion to reconcile the various opinions in the record.  The April 2014 opinion dismisses the September 2013 opinion because it showed no awareness that the Veteran's hearing was normal at separation, a fact that the person who wrote the April 2014 opinion considered dispositive.  The April 2014 VA opinion did not discuss the March 2010 or September 2010 private opinions.  

Most of the probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The July 2010 VA examiner erred by considering the impact of small arms fire but ignoring the other sources of noise the Veteran cited.  The September 2013 private opinion offers little in the way of a rationale and does not address the fact that the Veteran's hearing tested as normal at the time of separation.  The April 2014 VA opinion rests entirely on that fact and does not address the thorough reasoning offered in the September 2010 private opinion.  Because the September 2010 private opinion is the only medical opinion of record that adequately addresses the facts of the case and offers a thorough rationale for its conclusion, the Board finds it more probative than the other opinions.  The preponderance of the evidence of record therefore indicates that it is at least as likely as not that the Veteran's bilateral hearing loss was caused by noise exposure during service.  Thus, service connection for bilateral hearing loss is warranted.

The Board notes that there is some question as to whether the record contains an unadjudicated January 2004 appeal of the March 2003 rating decision that originally denied entitlement to service connection.  Because that issue has no impact on the question of entitlement to service connection, the Board leaves that issue for the RO to decide when assigning an effective date.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


